internal_revenue_service number info release date nov cc psi 1-genin-148269-02 uilc dear we are responding to your correspondence requesting late s_corporation relief pursuant to section dollar_figure of revproc_97_48 in order to establish the taxable_year as the effective year for your election based on the information submitted and the information provided by the internal_revenue_service center it appears that you are eligible for such automatic relief we have intervened on your behalf and asked that your account be updated to reflect s_corporation status effective from the taxable_year you should receive an acceptance letter from the service within the next days if not please contact us at the telephone number provided above in addition the irs has developed two new cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these cd- roms are free and can be ordered by calling the irs also provides a special website www irs gov smallbiz which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries
